Sutaria v Sutaria (2014 NY Slip Op 08828)





Sutaria v Sutaria


2014 NY Slip Op 08828


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2012-08820
 (Index No. 200794/09)

[*1]Usha Sutaria, respondent, 
vSamir Sutaria, appellant.


Breiter and Gura, LLP, Garden City, N.Y. (Jeanne C. Breiter of counsel), for appellant.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Palmieri, J.), dated July 2, 2012, as granted the plaintiff's cross motion for an award of counsel fees to the extent of awarding her the sum of $73,602.46.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Pursuant to Domestic Relations Law § 237(a), an award of counsel fees "is a matter within the sound discretion of the trial court, and the issue  is controlled by the equities and circumstances of each particular case'" (Prichep v Prichep, 52 AD3d 61, 64, quoting Morrissey v Morrissey, 259 AD2d 472, 473; see Mueller v Mueller, 113 AD3d 660; Carr-Harris v Carr-Harris, 98 AD3d 548, 552). In determining whether to award counsel fees, the court should "review the financial circumstances of both parties together with all the other circumstances of the case, which may include the relative merit of the parties' positions" (DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; see Guzzo v Guzzo, 110 AD3d 765, 766; Matter of Baribault v Sauvola, 101 AD3d 865, 866; Ciampa v Ciampa, 47 AD3d 745, 748). The court may also consider whether either party has engaged in conduct or taken positions resulting in delays of the proceedings or unnecessary litigation (see Guzzo v Guzzo, 110 AD3d at 766; Khan v Ahmed, 98 AD3d 471, 473; Prichep v Prichep, 52 AD3d at 64; Ciampa v Ciampa, 47 AD3d at 748).
Here, considering all of the relevant circumstances, the Supreme Court providently exercised its discretion in awarding the plaintiff counsel fees in the sum of $73,602.46. There is a significant income disparity between the parties, and the defendant's conduct throughout these proceedings unnecessarily delayed the litigation (see Mueller v Mueller, 113 AD3d 660, 661; Guzzo v Guzzo, 110 AD3d at 765-766; Peritore v Peritore, 50 AD3d 874, 875).
The defendant's remaining contentions are without merit.
SKELOS, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court